Exhibit 10.7

FORM OF REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) made effective as of
                    , 2011 is entered into by and among MiMedx Group, Inc., a
Florida corporation (the “Company”), and             (“Lender”).

WHEREAS, the Company has issued to Lender that certain 5% Convertible Senior
Secured Promissory Note (Series $5.0 Million 2011) of even date herewith (the
“Note”), in connection with which the Company wishes to grant certain
registration rights to the Lender;

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto
covenant and agree as follows:

Section 1. Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

“Affiliate” means any Person that directly or indirectly is controlled by or is
under common control with the Lender.

“Articles of Incorporation” means the Company’s Articles of Incorporation in
effect on the date hereof and as amended, modified or restated from time to
time.

“Blue Sky Application” has the meaning ascribed to such term in Section 4(a)
hereof.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act and the Exchange Act.

“Common Stock” means the common stock of the Company and any other securities
into which or for which any of the common stock of the Company may be converted
or exchanged pursuant to a stock split, stock dividend, plan of
recapitalization, reorganization, merger, consolidation, sale of assets or other
similar transaction.

“Exchange Act” means the Securities Exchange Act of 1934, or any similar or
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Forms S-1 and S-3” means Forms S-1 and S-3, as the case may be, promulgated
under the Securities Act and as in effect on the date hereof or any similar or
successor forms promulgated under the Securities Act or adopted by the
Commission.

“Offering” has the meaning ascribed to such term in the Preamble hereto.

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization, or a
government or any agency or political subdivision thereof.

“Registrable Shares” means the Common Stock issuable to the Lender upon a
Voluntary Conversion (as defined in the Note).

“Registration Expenses” has the meaning ascribed to such term in Section 7
hereof.

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar or
successor rule, as the same shall be in effect from time to time.

 



--------------------------------------------------------------------------------

“Rule 145” means Rule 145 promulgated under the Securities Act or any similar or
successor rule, as the same shall be in effect from time to time.

“Securities Act” means the Securities Act of 1933, or any similar or successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

“Selling Expenses” has the meaning ascribed to such term in Section 7 hereof.

Section 2. “Piggy-Back” Registrations.

(a) If the Company at any time after, and no earlier than, the occurrence of a
Voluntary Conversion (as defined in the Note) at a time when its equity
securities are registered under Section 12 of the Exchange Act, proposes to
register under the Securities Act any of its securities, whether for its own
account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4, S-8 or any successor to such
forms or another form not available for registering the Registrable Shares for
sale to the public or any registration statement including only securities
issued pursuant to a dividend reinvestment plan), each such time it will
promptly give written notice to all holders of Registrable Shares of its
intention so to do. Upon the written request of any such holder, received by the
Company within 20 days after the giving of any such notice by the Company, to
register any or all of its Registrable Shares, the Company will use its
commercially reasonable efforts to cause the Registrable Shares as to which
registration shall have been so requested to be included in the securities to be
covered by the registration statement proposed to be filed by the Company, all
to the extent requisite to permit the sale or other disposition by the holder
(in accordance with its written request) of such Registrable Shares so
registered. The Company shall be obligated to include in such registration
statement only such limited portion of Registrable Shares with respect to which
such holder has requested inclusion hereunder.

(b) If the registration of which the Company gives notice as provided above is
for a registered public offering involving an underwriting, the Company shall so
advise the holders of Registrable Shares as a part of the written notice given
pursuant to this Section 2. In such event the right of any holder of Registrable
Shares to registration pursuant to this Section 2 shall be conditioned upon such
holder’s participation in such underwriting to the extent provided herein. All
holders of Registrable Shares proposing to distribute their securities through
such underwriting shall (together with the shares of Common Stock to be
registered by the Company and shares of Common Stock held by Persons who by
virtue of agreements with the Company are entitled to include shares in such
registration) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for underwriting by the Company. If any
holder of Registrable Shares disapproves of the terms of any such underwriting,
that holder may elect to withdraw therefrom by timely written notice to the
Company and the underwriter. Any Registrable Shares or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.

(c) Notwithstanding any other provision of this Section 2, if the underwriter
determines that marketing factors require a limitation on the number of shares
to be underwritten or if the Commission imposes such a limitation, such
limitation will be imposed pro rata with respect to all securities whose holders
have a contractual, incidental (“Piggy-Back”) right to include such securities
in the registration statement and as to which inclusion has been requested
pursuant to such right, provided, however, that no such reduction shall reduce
the number of securities held by holders of Registrable Shares proposing to
distribute their securities through such underwriting if any securities are to
be included in such underwriting for the account of any Person other than the
Company or holders of Registrable Shares other than a holder exercising a demand
or required registration right.

(d) Notwithstanding the foregoing provisions, the Company may withdraw any
registration statement referred to in this Section 2 without thereby incurring
any liability to the holders of Registrable Shares.

 

2



--------------------------------------------------------------------------------

Section 3. Expiration of Obligations. The obligations of the Company to register
Registrable Shares pursuant to Section 2 of this Agreement shall expire on the
first to occur of (i) the date when the holder of such shares shall be able to
sell its Registrable Shares under Rule 144, or (ii) when no Registrable Shares
are outstanding.

Section 4. Indemnification; Procedures; Contribution.

(a) In the event that the Company registers any of the Registrable Shares under
the Securities Act in accordance with this Agreement, the Company will, to the
extent permitted by law, indemnify and hold harmless each holder and each
underwriter of the Registrable Shares (including their officers, directors,
affiliates and partners) so registered (including any broker or dealer through
whom such shares may be sold) and each Person, if any, who controls such holder
or any such underwriter within the meaning of Section 15 of the Securities Act
from and against any and all losses, claims, damages, expenses or liabilities,
joint or several, to which they or any of them become subject under the
Securities Act or under any other statute or at common law or otherwise, and,
except as hereinafter provided, will reimburse each such holder, each such
underwriter and each such controlling Person, if any, for any legal or other
expenses reasonably incurred by them or any of them in connection with
investigating or defending any actions whether or not resulting in any
liability, insofar as such losses, claims, damages, expenses, liabilities or
actions arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in the registration statement,
any filing with any state or federal securities commission or agency or any
prospectus, offering circular or other document created or approved by the
Company incident to such registration (including any related notification,
registration statement under which such Registrable Shares were registered under
the Securities Act pursuant to Section 2 of this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof), (ii) any blue sky application or other document executed by the
Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Shares under the securities laws thereof
(any such application, document or information herein called a “Blue Sky
Application”), (iii) any omission or alleged omission to state in any such
registration statement, prospectus, amendment or supplement or in any Blue Sky
Application executed or filed by the Company, a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(iv) any violation by the Company or its agents of the Securities Act or any
rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration, or (v) any failure to register or qualify
the Registrable Shares in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company (the undertaking
of any underwriter chosen by the Company being attributed to the Company) will
undertake such registration or qualification (provided that in such instance the
Company shall not be so liable if it has used its commercially reasonable
efforts to so register or qualify the Registrable Shares) and will reimburse
each such holder, and such officer, director and partner, each such underwriter
and each such controlling Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, promptly after being so incurred, provided,
however, that the Company will not be liable in any such case (i) if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with written information furnished by any holder,
any underwriter or any controlling Person in writing specifically for use in
such registration statement or prospectus, or (ii) in the case of a sale
directly by such holder of Registrable Shares (including a sale of such
Registrable Shares through any underwriter retained by such holder of
Registrable Shares to engage in a distribution solely on behalf of such holder
of Registrable Shares), such untrue statement or alleged untrue statement or
omission or alleged omission was contained in a preliminary prospectus and
corrected in a final or amended prospectus, and such holder of Registrable
Shares failed to deliver a copy of the final or amended prospectus at or prior
to the confirmation of the sale of Registrable Shares to the Person asserting
any such loss, claim, damage or liability in any case where such delivery is
required by the Securities Act or any state securities laws.

 

3



--------------------------------------------------------------------------------

(b) In the event of a registration of any of the Registrable Shares under the
Securities Act pursuant to Section 2 of this Agreement, each seller of such
Registrable Shares thereunder, severally and not jointly, will indemnify and
hold harmless the Company, each Person, if any, who controls the Company within
the meaning of the Securities Act, each officer of the Company who signs the
registration statement, each director of the Company, each other seller of
Registrable Shares, each underwriter and each Person who controls any
underwriter within the meaning of the Securities Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, other seller, underwriter or controlling Person may become
subject under the Securities Act or otherwise, solely insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any prospectus offering circular or other document incident to
such registration (including any related notification, registration statement
under which such Registrable Shares were registered under the Securities Act
pursuant to Section 2, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof), or any Blue Sky Application or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, other seller, underwriter and controlling Person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
promptly after being so incurred, provided, however, that such seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such seller, as such, furnished
in writing to the Company by such seller specifically for use in such
registration statement or prospectus; and provided, further, that the liability
of each seller hereunder shall be limited to the proportion of any such loss,
claim, damage, liability or expense which is equal to the proportion that the
public offering price of all securities sold by such seller under such
registration statement bears to the total public offering price of all
securities sold thereunder, but not in any event to exceed the net proceeds
received by such seller from the sale of Registrable Shares covered by such
registration statement. Not in limitation of the foregoing, it is understood and
agreed that, except as set forth in Section 4(e), the indemnification
obligations of any seller hereunder pursuant to any underwriting agreement
entered into in connection herewith shall be limited to the obligations
contained in this subparagraph (b).

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 4 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 4 if and to the extent the indemnifying party is prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 4 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party or
that the interests of the indemnified party reasonably may be deemed to conflict
with the interests of the indemnifying party, the indemnified party shall have
the right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the indemnifying party as incurred. No indemnifying party,
in the defense of any such claim or action, shall, except with the consent of
each indemnified party, which consent shall not be unreasonably withheld or
delayed, consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or action, and the indemnification agreements contained in
Sections 6(a) and 6(b) shall not apply to any settlement entered into in
violation of this sentence. Each indemnified party shall furnish such
information regarding itself or the claim in question as an indemnifying party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.

 

4



--------------------------------------------------------------------------------

(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Registrable Shares exercising rights under this Agreement, or any controlling
Person of any such holder, makes a claim for indemnification pursuant to this
Section 4 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 4 provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of any such selling holder or any such controlling
Person in circumstances for which indemnification is provided under this
Section 4, then, and in each such case, the Company and such holder will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that such
holder is responsible for the portion represented by the percentage that the
public offering price of its Registrable Shares offered by the registration
statement bears to the public offering price of all securities offered by such
registration statement, and the Company is responsible for the remaining
portion, provided, however, that, in any such case, (A) no such holder of
Registrable Shares will be required to contribute any amount in excess of the
proceeds received from the sale of all such Registrable Shares offered by it
pursuant to such registration statement and (B) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) The indemnities and obligations provided in this Section 4 shall survive the
completion of any offering of Registrable Shares and the transfer of any
Registrable Shares by such holder.

Section 5. Exchange Act Registration and Rule 144 Reporting. With a view to
making available the benefits of certain rules and regulations of the Commission
which may at any time permit the sale of the Registrable Shares to the public
without registration, at all times after 180 days after (i) any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, or (ii) the Company’s equity
securities shall have been registered pursuant to Section 12 of the Exchange
Act, the Company agrees that it will use its commercially reasonable efforts to:

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date the Company becomes subject
to the reporting requirements of either Section 13 or Section 15(d) of the
Exchange Act;

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

(c) Furnish to each holder of Registrable Shares forthwith upon request (A) a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and, at any time after it has become subject to such
reporting requirements, of the Securities Act and the Exchange Act, or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3
(at any time after the Company so qualifies), (B) a copy of the most recent
annual or quarterly report of the Company and (C) such other information,
reports and documents so filed by the Company as such holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such holder to sell any Registrable Shares without registration; and

 

5



--------------------------------------------------------------------------------

(d) Make available to the Lender the same services with regard to customary Rule
144 legal opinions as it provides to its affiliates.

Section 6. Registration Procedures.

(a) If and whenever the Company is required by the provisions of Section 2 of
this Agreement to use its commercially reasonable efforts to effect the
registration of any Registrable Shares under the Securities Act, the Company
will, as expeditiously as possible:

(i) Prepare and file with the Commission a registration statement with respect
to such securities including executing an undertaking to file post-effective
amendments and use its commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby;

(ii) Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the period
specified herein and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares covered by such
registration statement in accordance with the sellers’ intended method of
disposition set forth in such registration statement for such period;

(iii) Furnish to each seller of Registrable Shares and to each underwriter such
number of copies of the registration statement and each such amendment and
supplement thereto (in each case including all exhibits) and the prospectus
included therein (including each preliminary prospectus) as such Persons
reasonably may request in order to facilitate the public sale or other
disposition of the Registrable Shares covered by such registration statement;

(iv) Use its commercially reasonable efforts to register or qualify the
Registrable Shares covered by such registration statement under the securities
or “blue sky” laws of such jurisdictions as the sellers of Registrable Shares
or, in the case of an underwritten public offering, the managing underwriter
reasonably shall request, provided that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction, unless the Company is
already subject to service in such jurisdiction;

(v) Use its commercially reasonable efforts to list the Registrable Shares
covered by such registration statement with any securities exchange or quotation
system on which the Common Stock of the Company is then listed;

(vi) Use its commercially reasonable efforts to comply with all applicable rules
and regulations under the Securities Act and Exchange Act;

(vii) Immediately notify each seller of Registrable Shares and each underwriter
under such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly prepare and
furnish to such seller a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;

 

6



--------------------------------------------------------------------------------

(viii) If the offering is underwritten and at the request of any seller of
Registrable Shares, furnish on the date that Registrable Shares are delivered to
the underwriters for sale pursuant to such registration (i) an opinion, in
customary form and dated the effective date of the registration statement, of
counsel representing the Company for the purposes of such registration,
addressed to the underwriters to such effect as reasonably may be requested by
counsel for the underwriters and copies of such opinion addressed to the sellers
of Registrable Shares and (ii) a letter dated such date from the independent
public accountants retained by the Company, addressed to the underwriters
stating that they are independent public accountants within the meaning of the
Securities Act and that, in the opinion of such accountants, the financial
statements of the Company included in the registration statement or the
prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five business days
prior to the date of such letter) with respect to such registration as such
underwriters reasonably may request;

(ix) Upon reasonable notice and at reasonable times during normal business
hours, make available for inspection by each seller of Registrable Shares, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, reasonable access to all financial and other records, pertinent
corporate documents and properties of the Company, as such parties may
reasonably request, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;

(x) Cooperate with the selling holders of Registrable Shares and the managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Shares to be sold, such certificates to be
in such denominations and registered in such names as such holders or the
managing underwriter may request at least two business days prior to any sale of
Registrable Shares; and

(xi) Permit any holder of Registrable Shares which holder, in the sole and
exclusive judgment, exercised in good faith, of such holder, might be deemed to
be a controlling Person of the Company, to participate in good faith in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Company in writing, which in the
reasonable judgment of such holder and its counsel should be included.

(b) For purposes of this Agreement, the period of distribution of Registrable
Shares in a firm commitment underwritten public offering shall be deemed to
extend until each underwriter has completed the distribution of all securities
purchased by it, and the period of distribution of Registrable Shares in any
other registration shall be deemed to extend until the earlier of the sale of
all Registrable Shares covered thereby or 180 days after the effective date
thereof, provided, however, in the case of any registration of Registrable
Shares on Form S-3 or a comparable or successor form which are intended to be
offered on a continuous or delayed basis, such 180 day-period shall be extended,
if necessary, to keep the registration statement effective until all such
Registrable Shares are sold, provided that Rule 415, or any successor or similar
rule promulgated under the Securities Act, permits the offering to be conducted
on a continuous or delayed basis, and provided further that applicable rules
under the Securities Act governing the obligation to file a post-effective
amendment, permit, in lieu of filing a post-effective amendment which
(y) includes any prospectus required by Section 10(a)(3) of the Securities Act
or (z) reflects facts or events representing a material or fundamental change in
the information set forth in the registration statement, the incorporation by
reference of information required to be included in (y) and (z) above contained
in periodic reports filed pursuant to Section 13 or 15(d) of the Exchange Act in
the registration statement.

 

7



--------------------------------------------------------------------------------

(c) Whenever under the preceding Sections of this Agreement the holders of
Registrable Shares are registering such shares pursuant to any registration
statement, each such holder agrees to (i) timely provide in writing to the
Company, at its request, such information and materials as the Company may
reasonably request in order to effect the registration of such Registrable
Shares in compliance with federal and applicable state securities laws, and
(ii) provide the Company with appropriate representations with respect to the
accuracy of such information provided by such Sellers pursuant to subsection
(i).

Section 7. Expenses. In the case of any registration statement under Section 2
of this Agreement, the Company shall bear all costs and expenses of each such
registration, including, but not limited to, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
the National Association of Securities Dealers, Inc. (as any successor thereto),
transfer taxes, fees of transfer agents and registrars, costs of any insurance
which might be obtained by the Company with respect to the offering by the
Company and the reasonable fees and disbursements of one counsel selected by a
majority in interest of the sellers of Registrable Shares (collectively,
“Registration Expenses”). The Company shall have no obligation to pay or
otherwise bear any portion of the underwriters’ commissions or discounts
attributable to the Registrable Shares (“Selling Expenses”). All Selling
Expenses in connection with each registration statement under Section 2 of this
Agreement shall be borne by the participating sellers (including the Company,
where applicable) in proportion to the number of shares registered by each, or
by such participating sellers other than the Company (to the extent the Company
shall be a seller) as they may agree.

Section 8. Delay of Registration. For a period not to exceed 180 days, the
Company shall not be obligated to prepare and file, or be prevented from
delaying or abandoning, a registration statement pursuant to this Agreement at
any time when the Company furnishes to holders of Registrable Shares that have
requested to have such Registrable Shares included in a registration statement
covered by the terms of this Agreement a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company the filing thereof at the time requested, or the offering of
Registrable Shares pursuant thereto, would be seriously detrimental to the
Company or its stockholders, or materially and adversely affect (a) a pending or
scheduled public offering of the Company’s securities, (b) an acquisition,
merger, recapitalization, consolidation, reorganization or similar transaction
by or of the Company, (c) pre-existing and continuing negotiations, discussions
or pending proposals with respect to any of the foregoing transactions, or
(d) the financial condition of the Company in view of the disclosure of any
pending or threatened litigation, claim, assessment or governmental
investigation which may be required thereby, and that the failure to disclose
any material information with respect to the foregoing would cause a violation
of the Securities Act or the Exchange Act.

Section 9. Conditions to Registration Obligations. The Company shall not be
obligated to effect the registration of Registrable Shares pursuant to Section 2
of this Agreement unless all holders of shares being registered consent to
reasonable conditions imposed by the Company as the Company shall determine with
the advice of counsel to be required by law including, without limitation:

(a) Conditions prohibiting the sale of shares by such holders until the
registration shall have been effective for a specified period of time;

(b) Conditions requiring such holder to comply with all prospectus delivery
requirements of the Securities Act and with all anti-stabilization,
anti-manipulation and similar provisions of Section 10 of the Exchange Act and
any rules issued thereunder by the Commission, and to furnish to the Company
information about sales made in such public offering;

(c) Conditions prohibiting such holders upon receipt of telegraphic or written
notice from the Company (until further notice) from effecting sales of shares,
such notice being given to permit the Company to correct or update a
registration statement or prospectus;

 

8



--------------------------------------------------------------------------------

(d) Conditions requiring that at the end of the period during which the Company
is obligated to keep the registration statement effective, the holders of shares
included in the registration statement shall discontinue sales of shares
pursuant to such registration statement upon receipt of notice form the Company
of its intention to remove from registration the shares covered by such
registration statement that remain unsold, and requiring such holders to notify
the Company of the number of shares registered that remain unsold immediately
upon receipt of notice from the Company; and

(e) Conditions requiring the holders of Registrable Shares to enter into an
underwriting agreement in form and substance reasonably satisfactory to the
Company and the holders of Registrable Shares.

Section 10. Miscellaneous.

(a) No failure or delay on the part of any party to this Agreement in exercising
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

(b) Except as hereinafter provided, amendments or additions to this Agreement
may be made, this Agreement may be terminated, and compliance with any covenant
or provision set forth herein may be omitted or waived, only with the written
consent of the Company and the holder or holders of at least a majority in
interest of the Registrable Shares; provided, however, that any modification or
amendment that affects any such holder in a manner different from the effect on
the other holders of Registrable Shares shall require the affirmative approval
of such holder. Any waiver or consent may be given subject to satisfaction of
conditions stated therein and any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing, this Agreement may be amended to add new parties
and/or Registrable Shares the Company consents thereto and any new party
executes and delivers to the Company a copy of the signature page hereto.

(c) All notices, requests, consents and other communications hereunder shall be
in writing, shall be addressed to the receiving party’s address set forth below
or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) made by telecopy or facsimile
transmission, (iii) sent by overnight courier, or (iv) sent by registered or
certified mail, return receipt requested, postage prepaid:

 

  If to the Company to:   MiMedx Group, Inc.    
60 Chastain Center Blvd., Suite 60     Kennesaw, GA 30144     Attn: General
Counsel     Fax No: (678) 802-2860       If to the Lender to:   The address of
the Lender as set forth in the records of the Company

All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by telecopy or facsimile transmission, at the time that receipt
thereof has been acknowledged by electronic confirmation or otherwise, (iii) if
sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service, or (iv) if sent by registered or
certified mail, on the fifth business day following the day such mailing is
made.

(d) This Agreement constitutes the entire agreement between the parties and
supersede any prior understandings or agreements concerning the subject matter
hereof.

 

9



--------------------------------------------------------------------------------

(e) In the event that any court of competent jurisdiction shall determine that
any provision, or any portion thereof, contained in this Agreement shall be
unenforceable in any respect, then such provision shall be deemed limited to the
extent that such court deems it enforceable, and as so limited shall remain in
full force and effect. In the event that such court shall deem any such
provision, or portion thereof, wholly unenforceable, the remaining provisions of
this Agreement shall nevertheless remain in full force and effect.

(f) The parties hereto acknowledge and agree that (i) each party and its
counsel, if so represented, reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision and (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

(g) All statements, representations, warranties, covenants and agreements in
this Agreement shall be binding on the parties hereto and shall inure to the
benefit of the respective successors and permitted assigns of each party hereto.

(h) This Agreement and the rights and obligations of the parties hereunder shall
be construed in accordance with and governed by the law of the State of Florida
without giving effect to the conflict of law principles thereof.

(i) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of Florida or of the United States of America for the
District of Florida. By execution and delivery of this Agreement, each of the
parties hereto accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the parties
hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 10(c) hereof.

(j) In the event of any change in the Common Stock or other securities covered
hereunder, by way of a stock split, stock dividend, combination or redemption,
or through merger, consolidation, reorganization or otherwise, appropriate
adjustment shall be made in the provisions hereof, including, without
limitation, an equitable adjustment of to the number of Registrable Shares. For
purposes of determining the number of shares held by the Lender, all shares held
by any Affiliate of the Lender shall be deemed to be held by the Lender.

(k) No failure or delay by a party hereto in exercising any right, power or
remedy under this Agreement, and no course of dealing among the parties hereto,
shall operate as a waiver of any such right, power or remedy of the party. No
single or partial exercise of any right, power or remedy under this Agreement by
a party hereto, nor any abandonment or discontinuance of steps to enforce any
such right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Agreement shall entitle the
party receiving such notice or demand to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

(l) The headings and captions of the various subdivisions of this Agreement are
for convenience of reference only and shall in no way modify or affect the
meaning or construction of any of the terms or provisions hereof.

(m) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Agreement by signing any such counterparts.

[Signatures contained on the following pages]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement or caused this Registration Rights Agreement to be executed by their
duly authorized representatives as of the date first above written.

 

COMPANY: MiMedx Group, Inc. By:     Name:     Title:    

LENDER’S COUNTERPART SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT FOLLOWS ON NEXT PAGE

 

11



--------------------------------------------------------------------------------

LENDER’S COUNTERPART SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT

 

  LENDER:      

Signature for Corporate, Partnership, or other Entity Lender:

   

Signature for Individual Lender:

 

   

 

(Print Name of Entity)

    (Signature)

By:

        Print Name:    

Print Name:

         

Print Title:

         

 

12